Citation Nr: 0622162	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  98-20 372	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.

3. Entitlement to Dependents' Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.

4. Entitlement to service connection for nicotine dependence 
for the purpose of accrued benefits.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran served on active duty from October 1953 to June 
1957.  He died in September 1993.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas.

In September 1999, the appellant did not appear at a 
scheduled hearing. 

This matter was previously before the Board in July 2003, 
wherein it was remanded for additional development. 


FINDINGS OF FACT

1. The veteran died in September 1993; at the time of his 
death, he was not service connected for any disability.

2. The immediate cause of the veteran's death was small cell 
anaplastic carcinoma.

3. Small cell anaplastic carcinoma did not have its onset 
during active service, did not result from disease or injury 
in service, nor did it become manifest to a compensable 
degree within the applicable presumptive period.

4. The veteran did not have a service-connected disability 
that was continuously rated as totally disabling for 10 years 
prior to his death or was he hypothetically entitled to such 
a disability. 

5. The veteran did not die of a service-connected disability, 
nor did he have a service-connected total disability that was 
permanent in nature at the time of his death.

6. The veteran did not have a claim of service connection for 
nicotine dependence pending at the time of his death.


CONCLUSIONS OF LAW

1. A service-connected disability did not cause or contribute 
to cause of the veteran's death.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

2.  The requirements for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2005). 

3. The requirements for eligibility for dependents' 
educational benefits under 38 U.S.C.A. Chapter 35 have not 
been met. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2005).

4. The appellant's claim for accrued benefits is without 
legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the initial adjudication in 1997 preceded the enactment 
of the VCAA, the RO provided post-VCAA adjudication by 
letters, dated in January 2003 and May 2004.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection for the cause of the veteran's 
death, which includes the ancillary benefit of dependent 
educational assistance as a matter of law, entitlement to 
dependency and indemnity compensation, and accrued benefits.  
The appellant was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or with her 
authorization VA would obtain any such records on her behalf. 
She was asked to submit evidence, which would include that in 
her possession.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims.  

As the VCAA notice came after the initial adjudication, the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the procedural defect 
was cured without prejudice to the appellant because she had 
a meaningful opportunity to participate effectively in the 
processing of the claims as she had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  The claims were then readjudicated following the 
notice as evidenced by the supplemental statement of the case 
in March 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, the degree of 
disability assignable is moot.  Any defect with respect to 
the notice of degree of disability assignable under Dingess 
at 19 Vet. App. 473 has not prejudiced the veteran's claim.

On the accrued benefits claim, the VCAA does not apply as the 
law is dispositive. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained records and has 
obtained a VA medical opinion.  As there is no indication of 
the existence of additional evidence to substantiate the 
claims, no further assistance to the appellant is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of the Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1). 

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that an injury or disease resulting in disability 
was incurred in the line of duty in service. 38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Service connection for cancer may be established based on a 
legal presumption by showing that cancer was manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  VAOPGCPREC 
2-97.  In this case, the appellant's claim of service 
connection for the cause of the veteran's death, based on his 
tobacco use during his military service, was filed in July 
1997.

Pursuant to VAOPGCPREC 19-97, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established.  However, 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  VAOPGCPREC 19-97 
further provides that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact. 

The veteran died in September 1993.  The immediate cause of 
his death was small cell anaplastic carcinoma and tobacco use 
contributed to his death.  Prior to his death, the veteran 
was not service connected for any disability.  The veteran's 
service medical records disclose no complaints or findings of 
symptoms associated with small cell anaplastic carcinoma.  No 
lung disease was shown within a year following discharge from 
service.  

In a questionnaire about the veteran's use of tobacco, the 
appellant stated in August 1997 that the veteran smoked since 
he was 18 or 19 years old and that he did not smoke before 
entering service.  She indicated that he began smoking during 
service and continued to smoke one and one half to two and 
one half packs a day after service until he quit in 1993 
following a diagnosis of lung cancer, at the recommendation 
of his physicians.  The appellant included three undated 
photographs of the veteran demonstrating that he was holding 
a cigarette, one of which was apparently taken during his 
period of service.

The medical evidence of record documents a diagnosis of and 
treatment for carcinoma of the left lung beginning in January 
1993 and continuing until his death in September 1993.

In September 2005, the RO obtained a medical opinion from a 
psychologist addressing the veteran's use of tobacco.  After 
a review of the record, the VA examiner reported that there 
was no documentation of nicotine dependence in the service 
medical records. She referred to the appellant's statements 
in August 1997, wherein she stated that the veteran had tried 
to cut back on his smoking, but nothing helped and he 
eventually began to smoke more; that he was smoking two packs 
a day when cancer was diagnosed; and that the veteran was 
smoking when she met him, while he was in service, and he 
continued to smoke throughout the remainder of his life. 

The examiner expressed the opinion that the veteran clearly 
had a smoking habit, and it was more likely than not that he 
was dependent on nicotine since he apparently experienced 
withdrawal symptoms when he tried to quit (used nicotine gum 
and other alternatives to his regular cigarette habit to cope 
with withdrawal symptoms), and he was unsuccessful at cutting 
down or quitting and he increased smoking after unsuccessful 
efforts to quit.  Regarding whether the veteran acquired 
nicotine dependence in the service, the examiner expressed 
the opinion that there could be no response without resorting 
to speculation.  She explained that it was unknown whether 
the veteran started smoking before he entered the service, or 
whether he increased his smoking during or after service due 
to other factors in his life.

The examiner added that since it was unknown whether the 
veteran became dependent on nicotine in service (versus using 
cigarettes in a controlled or occasional manner), no response 
could be given without resorting to speculation regarding 
whether the veteran continued using tobacco after the service 
as a result of acquiring nicotine dependence in the service, 
although there was no evidence of remission in the veteran's 
nicotine dependence until he quit smoking when he was 
diagnosed with lung cancer, according to the appellant's 
statements.  

In September 2005, the RO also obtained a medical opinion 
from a VA physician.  The examiner indicated that upon review 
of the service medical records, documentation could not be 
found that the veteran was smoked cigarettes.  Likewise, the 
examiner did not know whether the veteran could have been 
smoking before he entered service.  The physician reported 
that it would be speculative to state that the veteran had 
developed nicotine dependency from smoking from the 
appellant's statement that he began smoking in 1954 and 1955, 
which would mean he smoked two to three years while in 
service as compared to his continued smoking up to two packs 
a day for many years prior to the diagnosis of lung cancer.  
The examiner expressed the opinion that it was not possible 
to state that nicotine dependence was acquired in service, 
leading to post-service use of tobacco causing or aggravating 
the veteran's small-cell anaplastic carcinoma.



Also, the examiner stated that the smoking of cigarettes 
during service, which was no more than two or three years, 
compared to the many years of smoking up to two packs a day 
after service, was much less likely the cause of veteran's 
ultimate death from cancer of the lung, and that had the 
veteran stopped smoking at the time of separation from 
service, it was not likely that he would subsequently have 
developed cancer of the lung, which did occur only after many 
years of heavy smoking.

In an addendum in December 2005, the VA physician concluded 
that there was no documentation found in the claims file 
showing that veteran developed nicotine dependence while in 
service.  The examiner referred to the photographs of the 
veteran holding a cigarette, but the examiner indicated that 
this did not necessarily mean that the veteran had developed 
a dependency to cigarette smoking.  The examiner expressed 
the opinion that it would be impossible to state nicotine 
dependence was acquired by the veteran during service. The 
examiner also concluded that it would be impossible to know 
whether or not the veteran continued using tobacco after 
service as the result of acquiring a dependency in service. 

The veteran was not service connected for any disability 
during his lifetime.  The appellant alleges that the 
veteran's small cell anaplastic carcinoma was due to service 
and contributed to the veteran's death.  However, the 
evidence of record does not establish that the veteran 
incurred cancer during service or was cancer manifested 
within one year of service.  The record shows that cancer was 
first documented in 1993, more than 35 years after service. 

And there is no medical evidence that the veteran developed a 
nicotine dependency during service or that smoking in service 
caused or contributed to the cause of the veteran's death 
from lung cancer. The Board finds that each of the VA 
examination reports to be probative as the reports were based 
upon review of the record and contained detailed reasons for 
the conclusions reached.  Moreover, the medical opinions are 
uncontroverted. 

As for the appellant's statements to the extent that she 
associates the veteran's smoking during service to fatal lung 
cancer, where, as here, the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to support the claim, a lay 
person's assertions on a question involving a medical 
diagnosis or medical causation does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The appellant's assertions about what she had been told by 
the veteran or his physicians concerning the relationship 
between his smoking and lung cancer are considered too 
attenuated and inherently unreliable to constitute the 
medical evidence which is required to support her claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

For these reasons, the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

Dependency and Indemnity Compensation 

According to the certificate of death, the veteran died in 
September 1993.  At the time of his death, he was not service 
connected for any disability.

Dependency and indemnity compensation will be paid to a 
surviving spouse, even though a veteran died of non-service-
connected causes, if the veteran's death was not the result 
of his own willful misconduct, and at the time of death, the 
veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was, in 
part relevant here, rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death. 

The term "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part relevant here, the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 3.22. 

Since the appellant's claim was received prior to the 
amendment to the current 38 C.F.R. § 3.22, the appellant may 
receive dependent and indemnity compensation under any one of 
three theories.  One, the veteran was totally disabling for a 
continuous period of at  least 10 years immediately preceding 
death; two, the veteran would have received a total 
disability rating but for clear and unmistakable in prior 
ratings; or three, the veteran hypothetically would have been 
entitled to receive a total rating.  Theory three has been 
eliminated under the current statutory and regulatory 
provisions governing a claim for dependency and indemnity 
compensation.  National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 
(Fed. Cir. 2003) (NOVA II) (The Federal Circuit held that VA 
provided a permissible basis and sufficient explanation for 
its interpretation of the statutes as a bar to the filing of 
new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening "hypothetical entitlement" claims.); Rodriguez v. 
Nicholson, 19 Vet App 275 (2005) (The Court determined that 
the theory of hypothetical entitlement should be applied to 
claims pending the date of the change of 38 C.F.R. § 3.22, on 
January 21, 2000.).  

In this case, the appellant's claim was on January 21, 2000.  
Thus, hypothetical entitlement is for application in this 
case.

Based on the foregoing, the Board finds that the veteran had 
not been awarded service connection for any disability during 
his lifetime.  Thus, a total rating was not in effect for 10 
years prior to the veteran's death.  Also, the appellant has 
not 


alleged that there was clear and unmistakable error in prior 
rating decision.  And there is basis for a hypothetical grant 
of service connection for any other disability that would be 
totally disabling for the ten year period preceding the 
veteran's death. 

For these reasons, the preponderance of the evidence is 
against the claim for dependence and indemnity compensation, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Educational Assistance Pursuant to 38 U.S.C.A. Chapter 35

Under 38 U.S.C.A. Chapter 35, the VA educational program is 
extended to a surviving spouse of veteran who died of a 
service-connected disability or had a total disability rating 
at the time of his death.  38 U.S.C.A. §§ 3500, 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021.

The record shows that at the time of the veteran's death in 
September 1997, he was not service-connected for any 
disability.  As such, there is no evidence of record that he 
had a service-connected disability that was at any point 
during his lifetime rated as 100 percent disabling.  Since 
service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board must conclude that the criteria for basic 
eligibility for Dependents' Educational Assistance under 
Chapter 35 have not been met. 

Accrued Benefits

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  

Also an application for accrued benefits must be filed within 
one year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  

The evidence shows that the veteran died in September 1993.  
The appellant did not file her application for accrued 
benefits until 1997 more than one year after the veteran's 
death.  Moreover, at the time of the veteran's death he did 
not have a pending claim of service connection for nicotine 
dependence.  

As held in Jones at 136 F.3d at 1299, the appellant is not 
entitled to accrued benefits by operation of law.  As the law 
is dispositive, the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet.App.426 (1994). 

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.

Entitlement to service connection for nicotine dependence for 
the purpose of accrued benefits is denied.

____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


